Citation Nr: 1040096	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral 
strain with wedging of T11-L1, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an increased rating for degenerative joint 
disease, right wrist, residuals of fracture (dominant), currently 
evaluated as 40 percent disabling. 

3.  Entitlement to an increased rating for left trapezius strain, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for right ankle sprain, 
currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for left ankle sprain, 
currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for radicular symptoms, 
left leg, associated with chronic lumbosacral strain with wedging 
of TII-L1, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD) with history of gastritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

A DD Form 214 of record shows that the Veteran had 22 years of 
active duty service ending with his retirement in March 1999.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in October 2007, a statement of the 
case was issued in February 2008, and a substantive appeal was 
received in March 2008.  A personal RO hearing was held in August 
2008.  The Veteran also requested a Board hearing, which was 
scheduled in July 2010.  However, he failed to appear and has not 
filed a motion requesting a new hearing.  

By rating decision in November 2008, the RO increased the low 
back disability rating to 40 percent, effective September 9, 
2008; the right wrist disability to 40 percent, effective 
September 9, 2008; and the left trapezius strain to 30 percent 
disabling, effective September 9, 2008.  However, where there is 
no clearly expressed intent to limit the appeal to entitlement to 
a specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that condition.  
AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore 
remain in appellate status. 

In the November 2008 rating decision, the RO also granted service 
connection for radicular symptoms, left leg, and assigned a 
separate 10 percent rating for this disability, effective 
September 9, 2008.  Because this action by the RO in effect 
resulted in a separate rating for a symptom which was considered 
part and parcel of the Veteran's service-connected low back 
disability, the Board believes that this issue should also be 
viewed as being in appellate status.  

The issue of entitlement to an increased rating for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-
connected chronic lumbosacral strain with wedging of T11-L1 has 
been manifested by severe pain and limitations, but there has 
been no medical finding of ankylosis and there have been no 
incapacitating episodes of at least six weeks over the past 12 
months.  

2.  Prior to September 9, 2008, the Veteran's service-connected 
degenerative joint disease, right wrist, residuals of fracture 
(dominant) was manifested by subjective complaints of pain and 
objective findings of decreased motion; there was no objective 
medical finding of ankylosis.

3.  From September 9, 2008, the Veteran's service-connected 
degenerative joint disease, right wrist, residuals of fracture 
(dominant) was manifested by subjective complaints of pain and 
objective findings of loss of use analogous to ankylosis; there 
was no objective medical finding of unfavorable ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation. 

4.  Throughout the course of the appeal, the Veteran's left 
trapezius strain has been productive of a disability picture that 
more closely approximates that of a severe muscle injury.

5.  The Veteran's service-connected right ankle sprain is 
manifested by chronic pain and marked limitation of motion, but 
no medical finding of ankylosis.

6.  The Veteran's service-connected left ankle sprain is 
manifested by chronic pain and marked limitation of motion, but 
no medical finding of ankylosis.

7.  Prior to September 9, 2008, there was no persuasive competent 
medical evidence of radicular symptoms of the left leg associated 
with the service-connected low back disability. 

8.  From September 9, 2008, the competent medical evidence showed 
radicular symptoms, left leg, but such symptoms do not reflect 
more than mild disability and do not result in a left lower 
extremity disability picture similar, by analogy, to more than 
mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 40 
percent, but no higher, for the Veteran's service-connected 
chronic lumbosacral strain with wedging of T11-L1 have been met, 
effective December 20, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Codes 5235-5243 (2010).  

2.  Prior to September 9, 2008, the criteria for entitlement to a 
disability evaluation in excess of 10 percent for the Veteran's 
service-connected degenerative joint disease, right wrist, 
residuals of fracture (dominant) had not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), Diagnostic Code 5215 (2010).

3.  From September 9, 2008, the criteria for entitlement to a 
disability evaluation in excess of 40 percent for the Veteran's 
service-connected degenerative joint disease, right wrist, 
residuals of fracture (dominant), had not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), Diagnostic Code 5214 (2010).

4.  The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for left trapezius strain have been met, 
effective December 20, 2006.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.55, 4.56, 4.73 including 
Diagnostic Code 5322 (2010).

5.  The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the Veteran's service-connected right 
ankle sprain have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Codes 5270, 5271 (2010).

6.  The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the Veteran's service-connected left 
ankle sprain have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Codes 5270, 5271 (2010).

7.  Prior to September 9, 2008, the criteria for entitlement to a 
separate compensable rating for radicular symptoms, left leg, 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2010). 

8.  From September 9, 2008, the criteria for entitlement to a 
separate disability evaluation in excess of 10 percent for 
radicular symptoms, left leg, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in a January 2007 VCAA letter, the 
appellant was informed of the information and evidence necessary 
to warrant entitlement to the benefits sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in January 
2007, which was prior to the August 2007 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of an increased 
rating, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the January 2007 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

Although the RO sent notices to the Veteran in May 2008 and 
February 2009 in compliance with Vazquez-Flores, the Board points 
out that the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez, to the extent 
the Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009).  Reviewing the January 2007, May 2008 and 
February 2009 correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes private 
treatment records, RO hearing testimony and VA examination 
reports.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in February 2007, March 
2007, July 2007 and September 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issues on appeal.  
See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues addressed on the merits in the following decision.  
Further action to assist the Veteran with his GERD claim is 
outlined in the Remand section of this decision.  


Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.   In the present case, it 
should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Chronic Lumbosacral Strain with Wedging of T11-L1

The Veteran is seeking an increased rating for his service-
connected chronic lumbosacral strain with wedging of T11-L1.  The 
Veteran's low back disability has been rated as 30 percent 
disabling prior to September 9, 2008; and 40 percent disabling 
from September 9, 2008.  

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows: a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine; and a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation is 
warranted when there are incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note (1) provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The Veteran's current claim for increased ratings appears to have 
been date-stamped December 20, 2006.  A December 2006 private x-
ray was positive for a mild wedge appearance of T11, T12 and L1 
vertebral bodies, which appeared longstanding and could be 
developmental; mild degenerative joint disease at L1-2 and L2-3 
with the remaining disc spaces relatively well preserved; and 
degenerative changes noted throughout without spondylolysis or 
spondylolisthesis.   

The Veteran was afforded a VA examination in February 2007.  The 
claims file was reviewed.  The Veteran reported daily, constant 
low back stiffness.  He also had stabbing type pains that 
averaged about 8/10 and was aggravated by sitting for long 
periods, lying down, standing and bending.  The pain did not 
radiate anywhere.  He had no leg numbness and he used no 
assistive devices.  He worked as a police officer where he sat a 
lot, which aggravated his low back pain.  The pain interfered 
with his daily activities especially with sitting long periods of 
time, standing or lying down.  He denied any urinary or fecal 
incontinence.  There was no additional limitation with flare-ups.  
He had three 10 minute incapacitating episodes in the last year.  

Examination of the lumbar spine showed normal curvature, normal 
on palpation and no deformities.  Range of motion was 70 degrees 
flexion with mild pain, 20 degrees extension with mild pain, 25 
degrees left and right lateral flexion with mild pain, and 30 
degrees left and right lateral rotation with mild pain.  
Straight-leg raising at zero to 70 degrees bilaterally produced 
low back pain.  He had good pinprick sensation and good strength 
in lower extremities.  There was negative foot-drop bilaterally.  
Deep tendon reflexes were 1+ and equal bilaterally.  He had 
normal motor skills and there no muscle atrophy or spasm.  Active 
range of motion did not produce any weakness, fatigue or 
incoordination.  There was no additional loss of range of motion 
with repetitive movements.  X-rays were negative and showed no 
wedging.  The diagnosis was lumbar spine strain with history of 
T11 through L1 wedging.

In his October 2007 notice of disagreement, the Veteran reported 
that he experienced pain frequently with weakened movement.  He 
experienced pain in his middle to lower back that sometimes 
traveled down his legs.  He had instances where he had to stay 
still for several minutes until the pain subsided.  He indicated 
that he had to be helped out of bed at times.  He concluded that 
this things happened frequently, not sporadically and it was all 
reported to the VA doctor.  

The claims file also includes lay statements from A.N. dated in 
March 2007 and April 2008.  She reported that the Veteran 
experienced ongoing back pain that caused him to need help to get 
out of bed some mornings and restricted him from lifting anything 
heavy.  She also indicated that the Veteran as not able to 
exercise regularly due to back pain.     

Although a poor copy, it appears that a July 2008 private x-ray 
showed minimal scoliotic curvature, not felt to be significant; 
at T12-L1, there was degenerative disc space narrowing, sclerosis 
and osteophyte formation; may be very mild degenerative joint 
disease at L5-S1; tiny marginal osteophytes noted at multiple 
level; degenerative facet changes within the lower levels without 
pathologic spondylolisthesis; and very mild wedged appearance of 
the T11, T12 and L1 vertebral bodies unchanged from 2006 x-ray.  

At the August 2008 RO hearing, the Veteran again reported that he 
needed help getting out of bed.  He also indicated that he 
informed the physician that his pain did radiate constantly.  He 
also stated that range of motion measurements were not done at 
the last examination.  He stated that the pain was so severe that 
he could not stand more than 15 to 20 minutes.  He reiterated 
that he was in severe pain.  He also indicated that he had to 
take a desk job as a police officer because he could not work on 
the streets.  He indicated that the severity of his low back 
disability was worse than what was documented at the February 
2007 VA examination.  He concluded that he experienced radiating 
pain down both legs.   

The Veteran was afforded another VA examination on September 9, 
2008.  The claims file was reviewed.  The Veteran reported 10/10 
in pain severity.  The pain radiated to both feet.  There was no 
incontinence.  He had been wearing a back brace for two years 
that did not help.  It was noted that the February 2007 x-rays 
were normal.  On examination, tendon reflexes at the knee were 
2/4 at the ankles, were absent.  The straight-leg raising sign 
was positive at 30 degrees on the right and 20 degrees on the 
left.  Vibratory stimulation of the feet was normal.  Sensation 
to pinprick on the right was normal.  However, there was 
diminished sensation to pinprick of the entirety of the left leg.  
The Veteran limped on the right leg and was unable to walk on his 
heels or toes.  Paraspinous muscle tone was normal.  There was 
moderate tenderness on the right.  Range of motion was 10 degrees 
extension and 10 degrees right and left lateral movement.  
Rotation movement was not attempted.  Babinksi was normal and 
there was no clonus.  

The impression was chronic lumbosacral strain with back pain, 
bilateral leg radiation with diminished sensation of the left 
leg.  It was again observed that the Veteran was employed as a 
police officer, but had to work at desk.  Getting up and down, a 
little walking and answering phones aggravated his back pain.  He 
could not do the following activities: stand but less than five 
minutes; walk more than 30 yards; go up and down stairs; or any 
lifting or drive.  The range of motion was severely depressed.  
There was no additional limitation times three repetitions or 
during flare-ups.  The Veteran just experienced intense symptoms 
all the time.  Examination showed severely painful motion.  There 
was no weakness or tenderness.  Further, there had been no 
incapacitation over the last 12-months.  He had radicular 
symptoms involving the entirety of the left leg.  He limped on 
the right leg and left leg.  The examiner indicated that in lieu 
of the Veteran's severe symptoms, an MRI would be done.    

In a December 2008 statement, the Veteran repeated his 
contentions set forth in his notice of disagreement and added 
that he informed the VA doctor that there had been 
incapacitations in the past 12 months.  

It is unclear whether an MRI was done as suggested in the 
September 2008 VA examination report.  Regardless, no MRI report 
has been associated with the claims file.  Nevertheless, even if 
an MRI was accomplished, the Board finds no prejudice to the 
Veteran in proceeding with a final decision because an MRI report 
would not document ankylosis of the lumbar spine as this must be 
determined by a physician or show any incapacitating episodes.  
As these are the only criteria under which the Veteran may obtain 
a higher rating, the MRI report would not be pertinent to 
assigning the appropriate rating.  Moreover, given that the 
claims file was reviewed by the September 2008 examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  

Initially, the Board must determine whether a rating in excess of 
30 percent is warranted prior to September 9, 2008.  After 
reviewing the totality of the evidence, the Board finds that a 
reasonable doubt exists as to whether a 40 percent rating is 
warranted for the Veteran's service-connected low back disability 
from the date of claim, December 20, 2006.  Although the February 
2007 VA examination indicated that forward flexion was to 70 
degrees, the Veteran testified that the examiner did not use a 
goniometer when taking these measurements and the examination 
report does not indicate otherwise.  Moreover, while the examiner 
observed that the contemporaneous x-ray was normal, he failed to 
address the December 2006 private x-ray, which showed 
degenerative changes.  The Veteran's statements and hearing 
testimony concerning his severely painful motion have been 
consistent throughout the appeal period.  Moreover, the lay 
statements from A.N. as well as the findings at the September 
2008 VA examination also support the Veteran's statements 
concerning the severity of his disability.  It is noted that this 
examiner apparently did not record flexion, but did state that 
range of motion was severely depressed.  In sum, given the 
deficiencies of the February 2007 VA examination and looking at 
the remaining evidence of record, when considering Deluca, 
together with 38 C.F.R. § 4.7 and the doctrine of reasonable 
doubt, a 40 percent disability rating more accurately reflects 
the level of disability throughout the appeal period.  Thus, in 
light of Deluca and resolving all benefit of the doubt in the 
Veteran's favor, the Board finds that a 40 percent rating is 
warranted for the Veteran's service-connected chronic lumbosacral 
strain with wedging of T11-L1from the date of claim, December 20, 
2006.  

However, the Board finds that a rating in excess of 40 percent is 
not warranted throughout the entire appeal period.  Under the 
general rating formula, a 40 percent disability rating is the 
maximum rating based on limitation of motion.  Moreover, where a 
musculoskeletal disability is currently evaluated at the highest 
schedular evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet.App. 80 
(1997).  Thus, since the Veteran has been granted the maximum 
rating possible under limitation of motion codes for the lumbar 
spine, a further analysis under DeLuca, supra, would not result 
in a higher schedular rating.  Moreover, as there has been no 
medical evidence of unfavorable ankylosis of the lumbar spine, a 
50 percent rating is not warranted under the general rating 
formula.  

The medical evidence of record also does not support a maximum 
rating of 60 percent under the new criteria for intervertebral 
disc syndrome.  The VA examinations do not show any evidence of 
incapacitating episodes having a total duration of six weeks 
during this time-period.  Although the Veteran indicated that he 
reported incapacitations in the last 12 months to the examiner, 
the September 2008 VA examiner determined that there had been no 
incapacitation.  Importantly, there has been no medical evidence 
of physician prescribed bed rest for at least six weeks.  
Moreover, the Veteran has not specifically identified any 
treatment records that show incapacitation for this duration of 
time.  

With respect to neurologic abnormalities pursuant to Note (1) of 
the general rating formula for disease and injuries of the spine, 
there has been no objective finding of neurological abnormalities 
associated with the Veteran's low back disability, with the 
exception of the Veteran's radicular symptoms of the left leg for 
which the Veteran has already been assigned a separate 10 percent 
disability rating.  The Board observes that the Veteran had also 
reported pain radiating down the right leg, but there was no 
diminished sensation found at either VA examination.  Further, 
the Veteran has expressly denied bowel or bladder incontinence.  
Thus, an additional separate rating is not warranted for any 
other neurological symptoms besides left leg radicular symptoms. 

The Board has carefully reviewed and considered the Veteran's 
statements as well as the statements of A.N. regarding the 
severity of his low back disability.  The Board acknowledges that 
the Veteran, in advancing this appeal, believes that the 
disability on appeal has been more severe than the assigned 
disability rating reflects.  Medical evidence is generally 
required to address questions requiring medical expertise; lay 
assertions do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
However, lay assertions may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay observation.  
38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  In this case, however, the competent medical evidence 
offering detailed specific specialized determinations pertinent 
to the rating criteria are the most probative evidence with 
regard to evaluating the pertinent symptoms for the disability on 
appeal; the medical evidence also largely contemplates the 
Veteran's descriptions of symptoms.  The lay testimony has been 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent disability 
symptoms.  

In conclusion, after reviewing the overall record, the Board 
finds that a 40 percent rating, but no higher, is warranted for 
the Veteran's service-connected chronic lumbosacral strain with 
wedging of T11-L1throughout the appeal period, effective December 
20, 2006.  However, a preponderance of the evidence is against a 
rating in excess of 40 percent.  As the preponderance of the 
evidence weighs against awarding a higher rating, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  



Degenerative Joint Disease, Right Wrist, Residuals of Fracture 
(dominant)

The Veteran is also seeking an increased rating for his service-
connected degenerative joint disease, right wrist, residuals of 
fracture (dominant).  The Veteran's right wrist disability was 
originally rated as 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5215.  Under Diagnostic Code 5215, 
the maximum rating allowed for disability resulting from 
limitation of motion of the wrist is 10 percent.  This rating is 
applicable when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion limited 
in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  

As noted above, in the November 2008 rating decision, the RO 
increased the Veteran's right wrist disability rating to 40 
percent under Diagnostic Code 5214.  Under Diagnostic Code 5214, 
a 30 percent rating is warranted for the major wrist if there is 
favorable ankylosis in 20 to 30 degrees of dorsiflexion.  A 40 
percent rating is warranted for the major wrist if ankylosis is 
in any other position except favorable.  A 50 percent rating for 
the major wrist is warranted for a disability that results in 
unfavorable ankylosis in any degree of palmar flexion, or with 
ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis v. 
Derwinski, 3 Vet.App. 259 (1992).  

At the February 2007 VA examination, the Veteran reported 
constant, daily pain.  It was difficult for him to hold a pencil 
at times.  The pain was stabbing and averaged about 9/10.  There 
was no radiation of pain or numbness in the hand.  There was no 
additional limitation during flare-ups.  He also used no 
assistive devices.  He had an occupation as a police officer 
where he worked on the computer a lot.  With being right hand 
dominant, his disability interfered with his occupation.  It also 
interfered with his daily activities especially with writing or 
holding onto things.  On examination, it was noted that the 
Veteran was right hand dominant.  The wrist was normal appearing 
and nontender on palpation.  Range of motion was 50 degrees 
dorsiflexion with pains medially at 50 degrees, -20 degrees 
secondary to pain; 60 degrees volar flexion with pains laterally 
and medially at 60 degrees, -20 degrees secondary to pain; 10 
degrees radially deviation with pain laterally and medially at 10 
degrees, -10 degrees secondary to pain; and 30 degrees ulnar 
deviation with pain medially and laterally.  Active range of 
motion did no produce any weakness, fatigue or incoordination.  
There was no additional loss of range of motion with repetitive 
movements.  The diagnosis was right wrist fracture X2 requiring 
surgery one time inserting pins, chronic right pain.  X-rays 
showed old healed fracture and mild degenerative joint disease.  

In her March 2007 and April 2008 lay statements, A.N. reported 
that the Veteran complained of his wrist aching and hurting all 
the time and he could not lift heavy things because his wrist 
gave out due to weakness.  His wrist also caused limitations in 
everyday life.  

In his October 2007 notice of disagreement, the Veteran reported 
that he told the  doctor he experienced radiating pain as well as 
stabbing, breath taking pains, which happened frequently.  He 
also said he did not deny additional limitation as sometimes it 
did pose limitations.  There were many times he could not pick up 
things as it caused pain or there was enough weakness that he 
could not support what he was picking up.  He concluded that he 
experienced much discomfort regarding stiffness and movement at 
times.   

At the August 2008 RO hearing, the Veteran reported that his 
right wrist was painful, he was unable to grip and it locked up. 

At the September 2008 VA examination, the Veteran reported pain 
in his right wrist, which was his dominant hand.  His handwriting 
was not legible and he now used his left hand.  He virtually had 
no function left of the right wrist.  February 2007 x-rays of the 
right wrist showed mild degenerative joint disease and an old 
healed metacarpal fracture of the first metacarpal.  On 
examination, range of motion was 20 degrees dorsiflexion, 15 
degrees plantar flexion, 20 degrees ulnar deviation and 10 
degrees radial deviation.  There was a positive Tinel's sign at 
the wrist.  The grip of the right hand was 20 percent normal.   
The examiner continued that the Veteran could not use the wrist 
of the right hand any more, which was the dominant hand.  He 
could not write or grip.  He also could not do any lifting or 
driving.  The effect on his occupation and daily activities were 
that he could not use his right hand.  The right wrist was 
severely painful.  There was no additional limitation on 
repetitive use times three and no additional limitation with 
flare-up.  The examiner again indicated that he would obtain and 
MRI of the right wrist.  He concluded that there was severe 
disability of the right wrist.  

Again, it is unclear whether an MRI was done as suggested in the 
September 2008 VA examination report.  Regardless, no MRI report 
has been associated with the claims file.  Nevertheless, even if 
an MRI was accomplished, the Board finds no prejudice to the 
Veteran in proceeding with a final decision because an MRI report 
would not document unfavorable ankylosis of the right wrist as 
this must be determined by a physician.  As this the only 
criteria under which the Veteran may obtain a higher rating, the 
MRI report would not be pertinent to assigning the appropriate 
rating.  Moreover, given that the claims file was reviewed by the 
September 2008 examiner and the examination report sets forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient for 
rating purposes.  

Based on the September 2008 examination, which found loss of use 
of the right hand, the RO assigned a 40 percent disability 
rating, effective September 9, 2008, the date of the examination, 
under Diagnostic Code 5214 for ankylosis of the wrist in any 
other position except favorable.  

In his December 2008 statement, the Veteran repeated the 
assertions made in his October 2007 notice of disagreement and 
added that there were records showing unfavorable ankylosis of 
the right wrist.  

Initially, the Board must determine whether a rating in excess of 
10 percent is warranted prior to September 9, 2008.  Based on the 
medical evidence of record, the Board must conclude that a higher 
rating is not warranted for the Veteran's service-connected right 
wrist disability prior to September 9, 2008.  As the Veteran was 
receiving the maximum 10 percent rating under Diagnostic Code 
5215, an increased rating under this provision is not possible.  
Further, a higher rating is not possible under Diagnostic Code 
5214 for ankylosis of the wrist prior to September 9, 2008 
because the record contains no objective finding of ankylosis 
(favorable or unfavorable) of the right wrist prior to this date.  
Further, although limitations were documented, there was no 
evidence of total loss of use of the hand prior to September 9, 
2008.  The February 2007 VA examination documented that the 
Veteran was still able to move his wrist, although there was 
limitation.  Moreover, the Veteran did not report complete loss 
of use.  Rather, he reported pain and the inability to hold a 
pencil at times.  In sum, there was no objective finding of 
ankylosis and the wrist could not be deemed to be immobile.  
Further, during this period, the VA examination did not show 
significant limitation of motion or ankylosis of any of the right 
hand fingers to warrant application of Diagnostic Codes 5216-
5230. 

Moreover, again, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran had been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.  

Again, the Veteran's statements as well as the statements of A.N. 
regarding the severity of his right wrist disability have been 
considered.  In this case, however, the competent medical 
evidence offering detailed specific specialized determinations 
pertinent to the rating criteria are the most probative evidence 
with regard to evaluating the pertinent symptoms for the 
disability on appeal; the medical evidence also largely 
contemplates the Veteran's descriptions of symptoms.  The lay 
testimony has been considered together with the probative medical 
evidence clinically evaluating the severity of the pertinent 
disability symptoms.  In sum, prior to September 9, 2008, a 
preponderance of the evidence is against a rating in excess of 10 
percent for the Veteran's service-connected right wrist 
disability.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Nevertheless, the Board must also determine whether a rating in 
excess of 40 percent is warranted from September 9, 2008.  After 
reviewing the totality of the evidence, the Board must find that 
the criteria for a maximum 50 percent disability evaluation for 
the Veteran's service-connected right wrist disability have not 
been met.  There is no competent medical evidence showing 
unfavorable ankylosis in any degree of palmar flexion, or with 
ulnar or radial deviation.  At the September 2008 VA examination, 
although the examiner found loss of use of the right hand, the 
Veteran was still able to move his wrist as documented in the 
range of motion testing.  If the Veteran had unfavorable 
ankylosis, this movement would not be possible.  Again, since the 
Veteran has been assigned a higher rating than possible for 
limitation of the wrist, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.  

The Board recognizes the Veteran's claim in his December 2008 
statement that there are records showing unfavorable ankylosis of 
the right wrist.  However, based on the medical evidence, it 
appears that the Veteran inaccurately reported such medical 
findings.  Again, if unfavorable ankylosis was present and had 
been previously diagnosed, it would have been found at the 
September 2008 VA examination and no movement of the joint 
whatsoever would have been possible.  Moreover, neither the 
Veteran nor his representative has specially identified any 
treatment records documenting a finding of unfavorable ankylosis.  
Again, the Veteran's statements as well as the statements of A.N. 
regarding the severity of his right wrist disability have been 
considered.  However, the competent medical evidence offering 
detailed specific specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the right wrist disability; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  

Thus, a preponderance of the evidence is against the Veteran's 
claim for a rating in excess of 40 percent for the Veteran's 
service-connected right wrist disability from September 9, 2008.  
As the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Left Trapezius Strain

The Veteran is also seeking an increased rating for his service-
connected left trapezius strain.  The RO has rated the Veteran's 
left trapezius strain by analogy under Diagnostic Code 5322 for 
muscle injury.  The RO has rated the Veteran's disability as 20 
percent disabling prior to September 9, 2008, and as 30 percent 
disabling from September 9, 2008.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2009); see also 38 C.F.R. § 4.14.

There will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with exceptions to this rule relating only to 
the knee and the shoulder.  See 38 C.F.R. § 4.55(c).  
Additionally, the combined evaluation of muscle groups acting on 
a single unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles groups I 
and II are acting on the shoulder.  38 C.F.R.  § 4.55(d).

When compensable muscle group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the most 
severely injured muscle group will be increased by one level, and 
used as the combined evaluation for all affected muscle groups.  
38 C.F.R. § 4.55(e).

Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the purposes of 
determining schedular compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the history 
and complaint, and objective findings.  38 C.F.R. § 4.56(d).

Diagnostic Code 5322 applies to Muscle Group XXII, which 
encompasses rotary and forward movements of the head; 
respiration; deglutition and the following muscles of the front 
of the neck: (1) trapezius I (clavicular insertion); (2) 
sternocleidomastoid; (3) the "hyoid" muscles; (4) sternothyroid; 
and (5) digrastric. A noncompensable evaluation is assigned for 
slight disability; a 10 percent rating is provided for a moderate 
disability; a 20 percent rating for a moderately severe 
disability; and a maximum 30 percent rating for a severe 
disability.  38 C.F.R.  § 4.73, Diagnostic Code 5322.

38 C.F.R. § 4.56 provides that slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridement or infection.  Clinical examination would disclose 
the absence of fascial defect, atrophy or impaired tonus.  No 
impairment of function or metallic fragments retained in muscle 
tissue would be present.  38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard to 
this type of injury should include service department evidence or 
other evidence of in-service treatment for the wound and 
consistent complaints of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
should include entrance and (if present) exit scars indicating 
the track of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is 
a through and through or deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular binding and scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle disability, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.

Objective findings should include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile track, 
and indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area. Also, muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side should indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an area 
where bone is normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in electrodiagnostic 
tests; (D) visible or measurable atrophy; (E) adaptive 
contraction of an opposing group of muscles; (F) atrophy of 
muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(G) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

At the February 2007 VA examination, the Veteran reported pain 
and stiffness every day.  The pains were sharp averaging about 
7/10 and were aggravated by holding  his head down.  He also had 
neck pain every other day, which was also sharp averaging about 
7/10.  He further reported left arm pain that radiated down to 
his fingers.  The left 3rd and 4th fingers were numb on occasion.  
He used no assistive devices.  The disability did not bother his 
occupation.  However, it interfered with his daily activities 
because he could not lift very much.  There was no additional 
limitation during flare-ups.  On examination, there was 
tenderness to palpation, but no muscle spasm or atrophy present.  
The assessment was left trapezius strain. Unfortunately, the 
examiner did not give any further opinion concerning severity.  
In an addendum, after reviewing the claims file, the examiner 
determined that there was no evidence that indicated that the 
trapezius muscle strain was related to the post service rotor 
cuff surgeries.  Thus, it was less likely than not that rotor 
cuff surgeries were related to trapezius muscle strain in the 
military.  

In her March 2007 and April 2008 statements, A.N. primarily 
discussed how the Veteran's shoulder surgeries had caused him 
limited movement and effected his daily activities.  She did not 
specifically address the Veteran's trapezius strain except ot 
indicate that there was muscle deterioration pertaining to the 
shoulders that could not be corrected, which caused aches and 
pains.    

In July 2007, the Veteran underwent a VA muscle examination.  The 
claims file was reviewed.  It was noted that the Veteran was 
status post left shoulder rotator cuff repair in 2004 for a 
nonservice-connected injury.  The injury was sustained while on 
duty as a police officer.  The Veteran reported daily left 
shoulder and trapezius pain that was 8-9/10 in intensity.  He 
also said that flare-up pain was 9-10/10 in intensity each 
morning upon awakening, which lasted "all day."  He used a cane 
for his right ankle, but denied any other assistive devices.  It 
was noted that the Veteran was employed as a police officer, but 
was currently confined to desk duty.  As a result of his 
bilateral shoulder conditions, he could no longer use firearms.  
The Veteran stated that he could complete all routine activities 
of daily living as required with the exception of those that 
required overhead reaching or grasping.  

On examination, no muscle wasting or atrophy was present.  There 
was some tenderness of the acromioclavicular joint.  There was 
minimal tenderness to palpation of the nuchal suprascapular and 
prescapular trapezius muscle.  There was exquisite tenderness to 
palpation of the insertion of the trapezius muscle in the region 
of T8-T10.  No spasm was present.  Left shoulder range of motion 
was forward flexion 90 degrees pre-repetitive motion, 86 degrees 
post-repetitive motion; abduction was 90 degrees pre and post-
repetitive motion; external rotation was zero degrees; and 
internal rotation was 90 degrees pre and post-repetitive motion.  
The Veteran complained of pain through the entire arc of motion 
in each plane.  There was no apparent weakness, fatigability, or 
loss of coordination during or following three repetitions.  A 
contemporaneous x-ray of the left shoulder showed no evidence of 
fracture or dislocation; arthritis change was not apparent; and 
decreased range of motion.  The assessment was left trapezius 
strain, chronic; and left shoulder status post rotator cuff 
repair with acromioplasty circa 2004.  

In his October 2007 notice of disagreement, the Veteran reported 
that he had shoulder pain on a daily basis and had it before his 
job injury in 2004.  He experienced shoulder pain before having 
rotator cuff problems.  He then reported that his range of motion 
was never measured by a VA doctor and that he did not have full 
90 degree range of motion in either shoulder.  He concluded that 
it was noted in medical records that there was muscle 
degeneration.  

At the August 2008 RO hearing, the Veteran reported severe pain 
as well as stiffness.  He again claimed that a goniometer was not 
used to conduct range of motion testing at the VA examination.  

At the September 9, 2008 VA examination, the 2004 left shoulder 
surgery was again noted.  The Veteran complained of left shoulder 
pain and suprascapular and thoracic trapezius muscle pain.  The 
pain was 9/10 in severity.  It was again noted that he was 
confined to desk duty.  The pain in the left shoulder was 
aggravated by any range of motion of the left shoulder, or with 
grasping.  On examination, range of motion of the left shoulder 
was 20 degrees flexion, 20 degrees abduction, and zero degrees 
external and internal rotation.  All range of motion findings 
were both pre and post-repetitive motion.  There was no apparent 
weakness, fatigability, or loss of incoordination after 
repetitive movement.  There was tenderness to palpation of the 
suprascapular and pre-scapular trapezius muscle, and there was 
severe tenderness to palpation of the insertion of the trapezius 
muscle in the region of the T6 through T10 level.  There was no 
spasm present.  X-ray of the left shoulder just showed arthritic 
change.  The impression was left trapezius muscle sprain, 
chronic, severe; and traumatic and degenerative arthritis of the 
left shoulder with status post rotator cuff repair in 2004.  

The Veteran did not describe flare-up of muscle injury.  He just 
had severe pain all the time.  The muscles injured were the 
trapezius muscles.  He had associated arthritic difficulties with 
the left shoulder, which have required surgery.  The symptoms 
that were elicited in the trapezius muscles were limited to pain, 
but not fatigue.  This pain interfered with his activity in that 
he could not drive anymore.  He did not do any lifting and had 
progressive loss of use of left arm.  The examination showed 
muscle spasm and tenderness at the point of insertion into the 
thoracic spine.  The joint function that was affected was the 
left shoulder.  The range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance.  He just had 
severe pain all the time.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

Based on this examination, the RO increased the Veteran's 
disability rating to 30 percent, effective September 9, 2008, the 
date of the examination.  

In his December 2008 statement, the Veteran reiterated his 
assertions given in his notice of disagreement and added that 
there was weakness, fatigability, and loss of coordination after 
repetitive motion.  He concluded that range of motion was limited 
by pain, fatigue and weakness as stated to the VA doctor.

Initially, after reviewing the evidence of record, the Board 
finds that a 30 percent rating is warranted throughout the course 
of the appeal because the Veteran's disability picture has 
remained consistent during this period.  The Veteran has 
consistently reported continuing significant pain in the left 
trapezius muscle.  Significantly, the July 2007 VA examination, 
while it did not provide a description using the terms given 
under Diagnostic Code 5322, described the Veteran's tenderness to 
palpation as exquisite, which can be deemed analogous to severe.  
The Veteran also credibly testified how his disability has 
interfered with his employment and activities.  Thus, when 
resolving the benefit of the doubt in favor of the Veteran, the 
Board finds that a 30 percent rating under Diagnostic Code 5322 
for severe muscle disability is warranted throughout the course 
of the appeal, effective December 20, 2006.  

Further, as 30 percent is the maximum rating allowed under 
Diagnostic Code 5322, a higher evaluation is not possible under 
this code.  The Board has also considered whether a higher rating 
would be warranted under the limitation of motion codes for the 
shoulder.  However, as the left shoulder is the Veteran's minor 
arm, a 30 percent disability rating is also the maximum rating 
allowed under Diagnostic Code 5201 for limitation of the arm.  
Accordingly, the Veteran is not entitled to a higher disability 
rating under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59; 
See DeLuca, 8 Vet.App. 202 (1995).  Moreover, as there is no 
evidence of impairment of the humerus or ankylosis of the left 
shoulder, a higher rating is also not warranted under Diagnostic 
Codes 5202 and 5203.  38 C.F.R. § 4.71(a), Diagnostic Codes 5200-
5203.  

The Board has carefully reviewed and considered the Veteran's and 
A.N.'s statements regarding the severity of his left trapezius 
strain.  Again, however, the competent medical evidence offering 
detailed specific specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disability on appeal; 
the medical evidence also largely contemplates the Veteran's 
descriptions of symptoms.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  
Moreover, with consideration of the Veteran's assertions, he has 
been awarded the maximum disability rating under the applicable 
diagnostic codes throughout the course of the appeal.  As 
discussed in more detail below, the Board has determined that 
extraschedular consideration is not warranted.  

In sum, the weight of the evidence demonstrates that, throughout 
the pendency of the appeal, the service-connected disability has 
remained stable overall in that it has caused severe muscle 
disability warranting a 30 percent rating.  However, a 
preponderance of the evidence is against a rating in excess of 30 
percent.  As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Right and Left Ankle Sprains

The present appeal also includes the issues of entitlement to 
increased ratings for the Veteran's service-connected right and 
left ankle sprains.  As the same evidence and rating criteria 
apply to both of these issues, the Board has addressed them in 
one analysis.  The Veteran's service-connected ankle disabilities 
have been rated as 20 percent disabling each by the RO under the 
provisions of Diagnostic Code 5271.  Under this regulatory 
provision, a 20 percent rating is the maximum rating available.  
A 20 percent rating is warranted when the ankle has marked 
limitation of motion.  A rating in excess of 20 percent cannot be 
assigned under Diagnostic Code 5271.

The only other Diagnostic Code allowing for a higher evaluation 
for an ankle is Diagnostic Code 5270.  This regulatory provision 
requires ankylosis of the ankle.  A 30 percent rating is 
warranted with ankylosis between 30 degrees and 40 degrees in 
plantar flexion or between 0 degrees to 10 degrees in 
dorsiflexion.  A 40 percent rating is warranted with ankylosis 
more than 40 degrees plantar flexion, more than 10 degrees 
dorsiflexion, or with abduction, adduction, inversion or eversion 
deformity.

The medical evidence of record pertaining to the ankles includes 
December 2006 private x-rays, which were essentially normal with 
respect to the ankles.  At the February 2007 VA examination, the 
Veteran reported daily pain and stiffness in both ankles and 
indicated that both ankles were occasionally sensitive to touch.  
He did not use assistive devices.  The ankle disabilities did not 
bother his occupation or interfere with his daily activities.  
There was no additional limitation with flare-ups.  On 
examination, there were no deformities or swelling, but the left 
ankle was tender in the left Achilles tendon insert.  The 
examiner also conducted range of motion testing.  Range of motion 
on the right was 10 degrees dorsiflexion with pain laterally at 
10 degrees, -10 degrees secondary to pain; and 30 degrees plantar 
flexion with pain laterally at 30 degrees, -15 degrees secondary 
to pain.  Range of motion on the left was 15 degrees dorsiflexion 
without pain; and 35 degrees plantar flexion with pain medially, 
-10 degrees secondary to pain.  The impression was right and left 
ankle sprains, negative x-rays.  

The lay statements from A.N. indicated that the Veteran had 
ongoing pain in both ankles that now caused him to limp at all 
times.  She reported that the Veteran complained of them aching 
and hurting on a daily basis.  She also noted that he was unable 
to exercise regularly due to bilateral ankle pain.  

In his October 2007 notice of disagreement and December 2008 
statement, the Veteran reported continuous pain on a daily basis 
in both ankles.  He also reported stiffness, swelling, tenderness 
to touch and weakness as well as incoordination and frequent 
flare-ups.  

A private February 2008 x-ray of the right ankle showed findings 
consistent with old ankle injury, resulting in loss of height of 
talar dome and healed fracture deformity of calcaneus.  Further, 
a private February 2008 MRI showed that edema was present in the 
posterior lateral and posterior medial soft tissues with no 
appreciable abnormality of the adjacent muscles, tendons or bone 
marrow; probably remote anterior talofibular ligament tear; and 
probable remote split tear of the peroneus brevis tendon with no 
acute abnormality identified.   

The claims file also includes a June 2008 private opinion from 
Suzanne Jenkins, DMP, AACFAS.  She indicated that the Veteran 
presented with increased pain and swelling of the right ankle.  
On examination, the Veteran had pain and tenderness to his right 
anterior talo fibular ligament, as well as pain with anterior 
drawer and talar tilt test.  MRI and x-ray reports showed 
probable tear to ATF, tears to Peroneus Longus tendon, cortical 
irregularity at the lateral aspect of the right distal fibular 
shaft possibly due to remote injury.  She concluded that the 
Veteran had been treated with anti inflammatories, ankle braces 
and multiple cortisone injections, which all help, but the pain 
returns.  The Veteran would most likely need a lateral ankle 
stabilization in the future to help repair his damaged ATF 
ligament.  

At the August 2008 RO hearing, the Veteran reiterated that he 
experienced radiating pain and stiffness in his ankles.  He also 
testified that he had a ligament tear in the right ankle that 
needed to be considered.  
  
The Veteran was afforded another VA examination in September 
2008.  The claims file was reviewed.  The Veteran reported pain 
in both ankles.  On examination, range of motion of the left 
ankle was 10 degrees dorsiflexion, 30 degrees plantar flexion, 20 
degrees eversion and 30 degrees inversion.  Range of motion of 
the right ankle was 5 degrees dorsiflexion, 10 degrees plantar 
flexion, 10 degrees eversion and 10 degrees inversion.  There was 
medial and lateral tenderness and tenderness of the Achilles 
tendon in both ankles.  The impression was chronic ankle sprain 
right with evidence of old fracture on follow-up x-ray, moderate 
disability with progression, and chronic ankle sprain left.  The 
examiner noted that February 2007 x-rays were normal.  The 
Veteran used a brace on his right ankle.  The effects on his 
occupation were inability to stand very long, do any lifting or 
drive.  Effect on daily activities was the same.  The examiner 
concluded that the ankles were painful on motion, the right more 
than the left.  There was no additional limitation on repetitive 
use times three and no additional limitation with flare-up.  The 
examiner again indicated that he would get an MRI of the right 
ankle.  He stated that there was severe disability of the ankles, 
the right more than the left.  

Again, it is unclear whether an MRI was done as suggested in the 
September 2008 VA examination report.  Regardless, no MRI report 
has been associated with the claims file.  Nevertheless, even if 
an MRI was accomplished, the Board finds no prejudice to the 
Veteran in proceeding with a final decision because an MRI report 
would not document ankylosis of the right ankle as this must be 
determined by a physician.  As this is the only criteria under 
which the Veteran may obtain a higher rating, the MRI report 
would not be pertinent to assigning the appropriate rating.  
Moreover, given that the claims file was reviewed by the 
September 2008 examiner and the examination report sets forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient for 
rating purposes.  

Therefore, based on the pertinent medical records, the Board 
finds that the main manifestation of symptomatology associated 
with the service-connected right and left ankle sprains is 
chronic pain and limitation of motion.  The Board is sympathetic 
to the Veteran's pain and recognizes that the Veteran's range of 
motion is limited by pain in his ankles.  However, as previously 
stated, the only applicable Diagnostic Code which would allow the 
Veteran a rating in excess of 20 percent for right and left ankle 
disabilities is Diagnostic Code 5270.  Unfortunately, an 
increased rating is not warranted under Diagnostic Code 5270 as 
there is no clinical evidence demonstrating the presence of any 
ankylosis in the right or left ankles.  The medical evidence of 
record has not shown the Veteran's right and left ankle joints to 
be immobile.  Importantly, although limited, the Veteran was 
still able to move both ankles for range of motion testing at the 
recent VA examination.  

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the Veteran, as 
he is receiving the maximum disability evaluation for limitation 
of motion of the ankle.  See Johnston v. Brown, 10 Vet.App. 80, 
85 (1997). 

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of his right and left 
ankle disabilities.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that his bilateral ankle 
disabilities have been more severe than the assigned disability 
ratings reflect.  However, when applying the caselaw discussed 
above, the Board must find that the competent medical evidence 
offering detailed specific specialized determinations pertinent 
to the rating criteria are the most probative evidence with 
regard to evaluating the pertinent symptoms for the disability on 
appeal; the medical evidence also largely contemplates the 
Veteran's descriptions of symptoms.  The lay testimony has been 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent disability 
symptoms.  

In conclusion, the preponderance of the evidence is against 
ratings in excess of 20 percent for right and left ankle sprains.  
In make this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Radicular Symptoms, Left Leg

The present appeal also includes the issue of a higher initial 
rating for radicular symptoms, left leg.  The RO has rated the 
Veteran's radicular symptoms of the left leg, by analogy, under 
Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under 
this code, a 10 percent rating is assigned for mild incomplete 
paralysis of the sciatic nerve; a 20 percent rating is assigned 
for moderate incomplete paralysis of the sciatic nerve; a 40 
percent rating is assigned for moderately severe incomplete 
paralysis; and a 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  A maximum 80 
percent rating is assigned for complete paralysis of the sciatic 
nerve; the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, DC 8520.

Initially, the Board finds that as there was no medical evidence 
of radicular symptoms prior to the September 9, 2008 VA 
examination, a separate 10 percent rating is not warranted prior 
to the date of this examination.  Significantly, at the February 
2007 VA examination, he had good pinprick sensation and strength 
in the lower extremities.  There was negative foot-drop and deep 
tendon reflexes were 1+ and equal bilaterally.  

Further, a rating in excess of 10 percent from September 9, 2008 
is not warranted.  While there is evidence of decreased 
sensation, there has been no finding of diminished strength, 
paralysis or muscle atrophy to warrant a higher rating.  In sum, 
the Board believes that the Veteran's disability picture is 
consistent with a mild disability warranting the current 10 
percent rating under Code 8520 for mild incomplete paralysis of 
the sciatic nerve.  Thus, a rating in excess of 10 percent is not 
warranted.  

Again, the Board has carefully reviewed and considered the 
Veteran's statements regarding the severity of left leg 
disability.  In the instant case, the Board again must find that 
the competent medical evidence offering detailed specific 
specialized determinations pertinent to the rating criteria are 
the most probative evidence with regard to evaluating the 
pertinent symptoms for the disability on appeal; the medical 
evidence also largely contemplates the Veteran's descriptions of 
symptoms.  The lay testimony has been considered together with 
the probative medical evidence clinically evaluating the severity 
of the pertinent disability symptoms.  

In conclusion, after reviewing the overall record, the Board 
finds that a separate compensable rating for the Veteran's 
service-connected radicular symptoms, left leg, is not warranted 
prior to September 9, 2008.  Further, a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
Veteran's service-connected radicular symptoms, left leg 
extremity.  As the preponderance of the evidence weighs against 
awarding a higher rating, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disabilities at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Total Disability Rating based on Individual Unemployability

The Veteran has asserted that the disabilities on appeal 
interfere with his employment.  The United States Court of 
Appeals for Veterans Claims has held that a request for a total 
disability rating based on individual unemployability (TDIU), 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).   In the instant case, although the 
Veteran has indicated interference with his employment, he is 
still currently working as a police officer.  As such, no further 
consideration of this matter is warranted.   See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (A veteran may be awarded a 
TDIU upon a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities). 


ORDER

A 40 percent rating, but no higher, is warranted for chronic 
lumbosacral strain with wedging of T11-L1, effective December 20, 
2006, subject to the law and regulations governing the payment of 
monetary benefits.  A 30 percent rating, but no higher, is 
warranted for left trapezius strain, effective December 20, 2006, 
subject to the law and regulations governing the payment of 
monetary benefits.  The appeal is granted to this extent. 

Increased ratings are not warranted for degenerative joint 
disease, right wrist, residuals of fracture (dominant); for right 
ankle sprain; for left ankle sprain; and for radicular symptoms, 
left leg.  The appeal is denied to this extent. 


REMAND

The Veteran is also seeking an increased rating for his service-
connected GERD.  At an August 2008 VA examination, the examiner 
observed that there were not any treatment records for his GERD 
associated with the claims file.  However, in the December 2008 
statement, the Veteran indicated that he told the VA doctor that 
he had records showing recent physician visits for his GERD.  As 
the Veteran has indicated that there are private treatment 
records pertinent to his claim, the Board finds that these 
records are necessary in order to render a decision and, thus, 
the RO should take appropriate action to request these records to 
fully meet the requirements of 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he provide all private medical 
records pertaining to his service-connected 
GERD or an appropriate authorization so 
that the RO may obtain such records.  If 
these records are unavailable, it should be 
noted in the claims file. 

2.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the expanded 
record and determine if the benefit sought 
on appeal can be grated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


